NUMBER 13-19-00552-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
___________________________________________________________

SAMANTHA RUIZ AND BRIAN RUIZ,                                                 Appellants,

                                             v.

RAUL SOSA AND SILVIA SOSA,                         Appellees,
____________________________________________________________

             On appeal from the 197th District Court
                  of Cameron County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
              Before Justices Benavides, Longoria, and Perkes
                 Memorandum Opinion by Justice Longoria

       Appellants, Samantha Ruiz and Brian Ruiz, attempted to perfect an appeal from a

judgment entered by the 197th District Court of Cameron County, Texas, in cause number

2015-DCL-05946-C.       Judgment in this cause was signed on August 13, 2019.             No

motion for new trial was filed.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial
has been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. TEX. R. APP. P. 26.1(a).

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor

to Rule 26). However, appellant must provide a reasonable explanation for the late filing:

it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d
462, 462 (Tex. App.—Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex.

App.—Waco 2002, no pet.).

       Pursuant to Texas Rule of Appellate Procedure 26.1, appellants’ notice of appeal

was due on September 12, 2019, but was not filed until October 25, 2019. On October

28, 2019, the Clerk of this Court notified appellants of this defect so that steps could be

taken to correct the defect, if it could be done. Appellants were advised that, if the defect

was not corrected within ten days from the date of receipt of this Court’s letter, the appeal

would be dismissed. To date, no response has been received from appellants.

       The Court, having examined and fully considered the documents on file,

appellants’ failure to timely perfect their appeal, and appellants’ failure to respond to this

Court’s notice, is of the opinion that the appeal should be dismissed for want of

jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a),(c).

                                                                 NORA L. LONGORIA
                                                                 Justice
Delivered and filed the
26th day of November, 2019.


                                              2